Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County), to review a determination of the State Tax Commission which partially sustained personal income tax and unincorporated business tax assessments imposed under articles 22 and 23 of the Tax Law. H In this CPLR article 78 proceeding, petitioner contends, among other things, that numerous errors exist with respect to the net worth statement prepared by the Department of Taxation and Finance. This same assertion was made by petitioner at the administrative hearing. At that time, the department conceded that it erred in its 1972 computations by $19,600, in its 1973 computations by $16,545, and in its 1974 computations by $11,300. The record, however, fails to indicate what these concessions were based upon or what the conceded sums relate to. Accordingly, upon the present record, we are unable to determine what, if any, errors currently asserted by petitioner in this proceeding were conceded by the department and included in the adjustments made. H Decision of this proceeding should, therefore, be withheld and the matter remitted for further development of the record in accordance herewith. $ Decision withheld, and matter remitted to respondent for further proceedings not inconsistent herewith. Kane, J. P., Main, Weiss, Mikoll and Yesawich, Jr., JJ., concur.